ISKRA, Judge,
dissenting:
I concur in affirming the conviction of adultery (Specification 1 of the Charge) and in that portion of the majority opinion which concludes that the military judge’s conduct did not prejudice the appellant. I respectfully dissent from that portion of the opinion which holds that the evidence to Specification 2 of the Charge is legally insufficient to prove prejudice to good order and discipline of the armed forces.
As stated in the majority opinion, our review is limited to the legal sufficiency of the evidence because this case was referred to this court under the provision of Article 69(d)(1), Uniform Code of Military Justice. The test for legal sufficiency is whether viewing the evidence of record in a light most favorable to the government, a reasonable fact-finder could have found all essential elements beyond a reasonable doubt. United States v. Turner, 25 M.J. 324 (C.M.A.1987) (citing Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979). I believe this test has been clearly met.
The appellant’s acts of taking a photograph of a nude female officer and showing the negative of that photograph to a Private First Class (PFC), who was a member of his company, constitute conduct prejudicial to good order and discipline of the armed forces, notwithstanding the fact that the female officer was a paramour of the PFC. I agree with the majority that the finding of prejudice to good order and discipline cannot be predicated on diminished respect for the officer in the eyes of the PFC because the officer’s authority and entitlement to respect was already compromised. I do, however, believe that there was sufficient evidence for the fact-finder to find that by taking a photograph of a nude officer and showing the negative to a lower-ranking enlisted person in the same unit, the appellant’s leadership position and authority with that soldier was compromised and the image of the Noncommissioned Officers’ Corps was tarnished.
The fact that the PFC stated that he was unaffected by the appellant’s conduct is not dispositive of the issue. The appellant’s conduct must be viewed from an objective standard when determining prejudice to good order and discipline. Was there legally sufficient evidence presented for the fact-finders to conclude that the appellant compromised his leadership role as a non-commissioned officer with respect to the appellant? The evidence that appellant took the photograph of a nude officer and showed a negative to a PFC in his unit is uncontroverted. This evidence alone would provide a reasonable basis for a finding that the appellant’s conduct was prejudicial to good order and discipline.
In addition, the fact-finders were also provided with the expert testimony of the company first sergeant who, when asked to *575comment on the effect of a staff sergeant showing a picture of a nude female officer to a PFC, responded, “I guess that something like that there would be a discredit to the leadership within the unit itself as far as the particular person who did that.” When asked, “wouldn’t it be fair to say that the respect that the PFCs hold the NCO Corps in has probably been diminished and degraded?” The first sergeant then responded, “Yes, sir, probably to a certain extent within the unit at least.” The court members could have reasonably concluded from this colloquy that the appellant compromised his leadership position with a lower ranking enlisted person in his unit. There was an immediate and direct effect on the company because the appellant, by his conduct, divested himself of the status of a superior noncommissioned officer and, thereby, directly affected his professional relationship with a lower ranking enlisted person in his company. His conduct was “palpably and directly prejudicial to the good order and discipline of the service.” United States v. Sadinsky, 34 C.M.R. at 345.
In my opinion, the statutory standard for legal sufficiency of the evidence has been met; accordingly, I would affirm the findings of guilty and the sentence.